Barnard, P. J.:
The case presented is very far removed from the class of cases which have been considered by the courts in respect to the sufficiency of the averments in an answer under section 500 of the Code. A denial of each allegation contrary to or inconsistent with the answer was held insufficient. (Hammond v. Earle, 5 Abbott N. C., 105.) Other cases are cited similar in principle to the above, where the answer in its scope and meaning left a doubt as to what was admitted and what was denied.
There a party had to determine a denial, by a determination whether the fact set up was avoided or was inconsistent with the answer or was expressly admitted by other parts of the pleading. The present answer leaves no room for doubt.
The complaint sets up a breach of promise of a marriage contract accompanied by seduction and the birth of a child. The answer denies each and every allegation of the complaint except such as are subsequently admitted. It then admits an acquaintance with the plaintiff but denies the entire fourth allegation beyond this. This allegation was the part of the complaint which averred the seduction.
The answer is a full and complete one. Except an admission that the defendant had an acquaintance with the plaintiff it denies every other allegation made by her. The order denying a motion to make it more definite and certain should be affirmed, with costs and disbursements.
Dykman and Pratt, JJ., concurred.
Order affirmed, with costs and disbursements.